Citation Nr: 1417411	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  13-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran has verified active service from October 1976 to February 1977, as well as three years and four months of prior active service, reportedly from June 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Detroit, Michigan.

In April 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In July 2013, the Board remanded the case for further development, to include obtaining a VA medical opinion addressing the etiology of the Veteran's left knee disability.  However, as the opinion obtained is insufficient, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the claim to obtain medical opinions addressing both a theory of direct and secondary service connection, as the Veteran has reported sustaining in-service knee injuries, and he contends that his service-connected lumbar spine disability aggravated his knee disability.  The medical opinions rendered in conjunction with the August 2013 VA examination are inadequate, however, as they are based on faulty premises.  

With regard to the medical opinion addressing a theory of direct service connection, the Board instructed the examiner to consider the Veteran's accounts of sustaining in-service knee injuries as fact.  The examiner's acceptance of the Veteran's reported knee injuries is particularly relevant given that VA has not been able to locate his service treatment records from his first period of active duty, during which he reports sustaining a knee injury.  However, while the examiner recited his consideration of the Veteran's reported knee injuries, the examiner concluded that the Veteran's current knee disability is not directly related to service, as the Veteran had not sustained any major knee injuries during service, nor were any chronic knee conditions documented in his service treatment records.  Given the examiner's failure to follow the Board's directive, a new medical opinion must be obtained.  

With regard to the medical opinion addressing a theory of secondary service connection, to include aggravation, the Board directed the examiner to clarify whether the Veteran's antalgic gait was related to his service-connected lumbar spine disability, and if so, comment on the effect the antalgic gait has on the Veteran's left knee disability.  However, while the examination report reflects that the Veteran's antalgic gait is due to his lumbar spine disability, the examiner failed to comment on the effect of the antalgic gait has on the left knee disability.  Given the examiner's failure to follow the Board's directive, a new medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from an appropriate medical professional who has not previously examined the Veteran.  A new examination is not required, unless the examiner deems it necessary to render the requested medical opinions.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability is directly related to service, or caused or aggravated by his service-connected lumbar spine disability. 

The Veteran's reports of his in-service knee injuries must be viewed as fact for the purposes of this opinion.

When rendering an opinion as to whether the Veteran's left knee disability is caused by or aggravated by his service-connected lumbar spine disability, the examiner is to comment on what effect, if any, the Veteran's antalgic gait, which is related to his service-connected lumbar spine disability, has on his left knee disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claim file to ensure that the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



